Title: Alexander Murray to Thomas Jefferson, 29 November 1815
From: Murray, Alexander
To: Jefferson, Thomas


          
            Sir;
             Nassau N. P. Bahamas Novr 29th 1815—
          
          The annexed Letter will I hope prove my apology for addressing you; particularly as I am given to understand, that you are almost the only acquaintance now left; which my Deceased Father (The late Earl of Dunmore) had, when Govr of Virginia—
          As such, and from the High Situations you have held in that State (as well as in the Union) I cannot have a doubt but that you are fully informed respecting the promise alluded to; and consequent claim stated in my Sister’s letter—In support of which, I have a full conviction of your doing all in your power to further her views, that your acknowledged rectitude of principle, and worth of Character will warrant, if not from her afinity to your old acquaintance; yet from her afinity to the State of which you are so distinguished a Member, and on whose Protection as such, she has her claims:—indeed your kindness to my Brother Capt Murray some years ago, when on a Visit in Virginia, gives me the most sanguine hope, that you will extend it to his Sister; by taking the trouble of making known her claims to that Body which is to decide  on them, and of furthering them with your powerful interest.—
          I shall only further intrude on your time, to inform you, that I have had the annexed for a considerable time by me;—but that the times were not favorable for its presentation—
          Trusting you that you will forgive my so long intruding on your leisure—I shall only add that I am Sir with great respect your
          
            Humble Servant—
            A Murray
          
        